


Exhibit 10.2

 

GENZYME CORPORATION

(the “Company”)

 

Senior Executive Long -Term Incentive Plan

 

I.                                         Purpose

 

The Genzyme Corporation Senior Executive Long-Term Incentive Plan (the “Plan”)
has been established to attract, motivate and retain executives and other senior
officers and key employees by providing appropriate performance-based long-term
incentive awards and to align executive and shareholder interests.

 

II.                                     Administration

 


THE PLAN WILL BE ADMINISTERED BY THE COMPENSATION COMMITTEE OF THE COMPANY’S
BOARD OF DIRECTORS (THE “COMMITTEE”).  THE COMMITTEE HAS DISCRETIONARY
AUTHORITY, SUBJECT ONLY TO THE EXPRESS PROVISIONS OF THE PLAN, TO INTERPRET THE
PLAN; DETERMINE ELIGIBILITY FOR AND GRANT AWARDS; DETERMINE, MODIFY OR WAIVE THE
TERMS AND CONDITIONS OF ANY PERFORMANCE AWARD; PRESCRIBE FORMS, RULES AND
PROCEDURES; AND OTHERWISE DO ALL THINGS NECESSARY TO CARRY OUT THE PURPOSES OF
THE PLAN.  DETERMINATIONS MADE BY THE COMMITTEE SHALL BE FINAL AND BINDING UPON
PARTICIPANTS (DEFINED IN SECTION III BELOW), THE COMPANY, AND ALL OTHER
INTERESTED PARTIES.


 

The Committee may delegate to (i) one or more of its members such of its duties,
powers and responsibilities as it may determine; and (ii) such employees of the
Company or its Affiliates (as defined in Section III below) or other persons as
it determines such ministerial tasks as the Committee deems appropriate.

 

III.                                 Eligibility

 

The Company’s chief executive officer, and those executive and senior officers
of the Company and key employees of the Company or its Affiliates recommended by
the Company’s chief executive officer and approved by the Committee, are
eligible to participate in the Plan.

 

For purposes of the Plan, “Affiliate” means any corporation or other entity that
stands in a relationship to the Company that would result in the Company and
such corporation or other entity being treated as one employer under
Section 414(b) or Section 414(c) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”).  A “Participant” means an eligible person who is granted
an Award under the Plan.

 

IV.                                Awards and Performance Periods

 

Long-term incentive awards (“Awards”) granted under this Plan will consist of
(i) time vesting stock options (“Option Awards”); and (ii) performance vesting
awards (“Performance Awards”) tied to the achievement of pre-established
performance goals (“Performance Measures”) over a three-year performance period
(each, a “Performance Period”).  Performance

 

--------------------------------------------------------------------------------


 

Awards may be comprised of performance vesting restricted stock or restricted
stock units (“RSU Awards”), performance cash (“Cash Awards”), or a combination
of the two.  Option Awards and RSU Awards will be granted pursuant to the
Company’s 2004 Equity Incentive Plan and the terms and conditions set forth in
the agreement to be entered into by the Participant for each Option Award
(“Option Award Agreement”) and each RSU Award (“RSU Award Agreement”), as
applicable.  The Committee shall determine annually the proportion of Option
Awards and Performance Awards that will be granted to Participants.

 

Unless otherwise established by the Committee, a Performance Period shall begin
on January 1 of a calendar year.  The Committee may establish a Performance
Period that begins prior to the termination of one or more other Performance
Periods.

 

V.                                    Grants of Performance Awards and
Establishment of Performance Measures

 

For each Performance Period, the Committee shall set a target Performance Award
for each Participant.  The Committee also shall specify the Performance
Measure(s) for the Performance Period, the target for each Performance Measure,
and the levels or ranges of performance and payout opportunities associated with
the Performance Measures.  An eligible person who is designated to be a
Participant in the Plan after the beginning of a Performance Period shall
participate on terms and conditions to be decided by the Committee.

 

Performance Measures shall be expressed in terms of one or more criteria such as
the following (measured either absolutely or by reference to an index or indices
and determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof):   return on equity, investments, capital or assets; sales
or revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per share basis; one or more operating
ratios; stock price, total shareholder return; or any other objectively
determinable criteria set by the Committee that is not capable of being
determined before the end of the Performance Period.

 

The Performance Measures established by the Committee may be different each
Performance Period and different Performance Measures may be applicable to
different Participants.  Unless otherwise specified in a written resolution
adopted by the Committee for the applicable Performance Period, the performance
measures shall be (i) relative total shareholder return measured against a
relevant subset of biotechnology, medical devices and pharmaceutical companies
in the S&P 500 Health Care Index as approved by the Committee and (ii) cash flow
return on invested capital.

 

For each Performance Period, the composition of Performance Awards, the
Performance Measures and targets, and the performance levels/ranges and payout
opportunities approved by the Committee shall be set forth in a summary that
will be maintained with a copy of this Plan.

 

--------------------------------------------------------------------------------


 

VI.                            Conditions to Earning Awards and Payment of
Actual Earned Awards

 

After the completion of a Performance Period, the Committee will determine for
each Participant the number of RSU Awards that have potentially vested and any
amounts potentially earned under Cash Awards no later than March 15th of the
year following the end of such Performance Period.  Performance Awards shall be
potentially earned for a particular Performance Period only if the Performance
Measure(s) with respect to such Performance Period are achieved at the threshold
level of performance set by the Committee in the Committee’s sole
determination.  Where applicable, the attainment of the Performance Measures
shall be determined in accordance with generally accepted accounting principles
(“GAAP”) or, with respect to non-GAAP measures, in accordance with how the
Company reports such non-GAAP measures to investors.  Except as the Committee
may otherwise provide at the time of granting an Award, objectively determinable
adjustments shall be made to any Performance Measure for one or more items of
gain, loss, profit or expense (A) determined to be extraordinary or unusual in
nature or infrequent in occurrence, (B) related to the disposal of a business
segment, (C) related to a change in accounting principle under GAAP, (D) related
to discontinued operations that do not qualify as a segment of a business under
GAAP, or (E) attributable to the business operations of any entity acquired by
the Company during the fiscal year.  Such adjustments shall be determined in
accordance with GAAP, where applicable, or if such adjustments relate to a
non-GAAP measure, in accordance with how the Company reports non-GAAP measures
to investors.

 

Except as provided in Sections VII and VIII below, actual vesting of potentially
vested RSU Awards and actual earning of potentially earned Cash Awards shall not
occur unless a Participant remains employed by the Company or its Affiliates
through the date that actual earned RSU Awards are settled and actual earned
Cash Awards are paid.  Delivery of shares of Genzyme common stock underlying
actual vested RSU Awards shall be made in accordance with the terms of the 2004
Equity Incentive Plan and the RSU Award Agreement provided to Participants. 
Actual earned Cash Awards will be paid as soon as practicable after the
potentially earned Award is determined, but in no event later than March 15th of
the year following the end of the Performance Period.

 

VII.                            Termination of Service for Certain Reasons;
Other Change in Employee Status

 

If a Participant terminates employment with the Company or its Affiliates before
the settlement and payment of potentially earned Performance Awards by reason of
death, disability (in accordance with the Company’s Long Term Disability Policy
or any other applicable Human Resources policy in effect at the time of the
Participant’s employment termination) or Retirement, the Participant’s Awards
for all Performance Periods in effect at the time of such termination of service
shall be deemed actually earned on a prorated basis with the ratio of (x) the
number of completed months (rounded to the nearest whole number) of employment
during each such Performance Period to (y) the number of months in each such
Performance Period.  Payment of such pro-rated actually earned Performance
Awards shall occur only if they are potentially earned such that the Performance
Measures(s) for the applicable Performance Period are achieved at the threshold
level of performance set by the Committee and shall occur after the end of the
applicable Performance Periods on the dates that all other Participants receive
settlement or payment of their respective actual earned Performance Awards.  For
purposes of the Plan, “Retirement” means a Participant’s termination of
employment with the Company or an

 

--------------------------------------------------------------------------------


 

Affiliate for any reason except Cause after attaining 60 years of age and five
years of combined service with the Company or any Affiliate.  For purposes of
the Plan, “Cause” shall mean (A) the willful and continued failure by a
Participant to substantially perform his or her duties with the Company or any
Affiliate (other than any such failure resulting from his or her incapacity due
to physical or mental illness) after a written demand for substantial
performance is delivered to the Participant by the Company or Affiliate, which
demand specifically identifies the manner in which the Company or Affiliate
believes that he or she has not substantially performed his or her duties, or
(B) the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Affiliates, monetarily or otherwise. 
No act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company or its Affiliates.

 

The Committee in its sole discretion will make determinations for the
application of the Plan to eligible persons or Participants who have a change in
employee status, such as demotion, change in hours or leave of absence.

 

VIII.                        Change in Control

 

If the effective date of a Change in Control (as defined in a Participant’s RSU
Award Agreement) occurs during a Participant’s employment with the Company, then
as of such date:  all Performance Periods for any RSU Awards in effect shall be
deemed to have been completed, the target levels of performance set for the
respective Performance Measures for such RSU Awards shall be deemed to have been
attained, and such RSU Awards shall be deemed to be actually earned at the
target level on a prorated basis with the ratio of  (x) the number of completed
months (rounded to the nearest whole number) from the beginning of each such
Performance Period to the effective date of the Change in Control to (y) the
number of months in each such Performance Period.  Notwithstanding the foregoing
and Section VII, for a Participant whose employment terminated during any
Performance Period by reason of death, disability or Retirement prior to the
effective date of a Change in Control, the target levels of performance set for
the respective Performance Measures for all of such Participant’s outstanding
RSU Awards shall be deemed to have been attained, and such RSU Awards shall be
deemed to be actually earned at the target level on a pro-rated basis with the
ratio of (x) the number of completed months (rounded to the nearest whole
number) of employment during each such Performance Period to (y) the number of
months in each such Performance Period.  Delivery of shares of Genzyme common
stock underlying actual pro-rated vested RSU Awards shall be made in accordance
with the terms of the 2004 Equity Incentive Plan and the RSU Award Agreement
provided to Participants.

 

IX.                                Section 409A

 

Each Performance Award will contain such terms as the Committee determines in
accordance with this Plan, and shall be construed and administered, such that
the Performance Award either (i) qualifies for an exemption from the
requirements of Section 409A of the Code or (ii) satisfies such requirements.

 

--------------------------------------------------------------------------------


 

X.                                    Amendment and Termination

 

The Committee may at any time or times amend the Plan or any outstanding
Performance Awards for any purpose that may at the time be permitted by law, and
may at any time terminate the Plan as to future grants of Performance Awards;
provided, however, that except as otherwise expressly provided in the Plan, the
Committee may not, without a Participant’s consent, alter the terms of a
Performance Award so as to affect adversely the Participant’s rights under the
Performance Award, unless the Committee expressly reserved the right to do so
when the Performance Award was granted.

 

XI.                                Miscellaneous

 

(a)                                  Rights Limited.  Nothing in the Plan will
be construed as giving any person the right to continued employment or
employment for a specific period of time with the Company or its Affiliates, or
any rights as a shareholder except to shares of the Company’s common stock
issued under the 2004 Equity Incentive Plan in connection with the settlement of
actual earned RSU Awards.  In no event shall the Plan, or any Performance Award
under the Plan, form a part of an employee’s contract of employment, if any. 
The loss of existing or potential profit in any Performance Award will not
constitute an element of damages in the event of termination of employment for
any reason, even if the termination is in violation of an obligation of the
Company or Affiliate to the Participant.

 

(b)                                 Other Compensation Arrangements.  The
existence of the Plan or the grant of any Performance Award will not in any way
affect the Company’s right to provide any employee bonuses or other compensation
in addition to Performance Awards granted under the Plan.

 

(c)                                  Withholding Taxes.  Any taxes required to
be withheld by federal, state or local governments will be deducted from all
payments of actual earned Cash Awards under the Plan and, for actual earned RSU
Awards, will be handled in accordance with the terms of the Participant’s RSU
Award Agreement for each such RSU Award.

 

(d)                                 Unfunded Status of Cash Awards.  All actual
earned Cash Awards will be paid from the Company’s general assets.  Nothing
contained in this Plan will require the Company to set aside or hold in trust
any funds for the benefit of any Participant.

 

(e)                                  Effective Date.  The Plan is effective as
of January 22, 2010.

 

--------------------------------------------------------------------------------
